


TriQuint Semiconductor, Inc.
2300 NE Brookwood Parkway
Hillsboro, OR 97124


Re:
Extension of the Maturity Date under that certain Credit Agreement (as amended,
modified and supplemented from time to time, the "Credit Agreement") dated as of
September 30, 2010 among TriQuint Semiconductor, Inc., a Delaware corporation
(the "Borrower" or "you"), the Guarantors party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:


This letter is delivered to the Borrower in connection with the Credit
Agreement. Unless otherwise defined herein, capitalized terms shall have the
meanings set forth in the Credit Agreement. In connection with, and in
consideration of, the extension of the Maturity Date until September 30, 2014
(the "Extension"), the Borrower agrees with Bank of America as follows:


Extension Fee. The Borrower will pay to the Administrative Agent, for the
account of each Lender that agrees to the extension of the Maturity Date to
September 30, 2014, a fee (the "Extension Fee") equal to 0.10% of the aggregate
principal amount of such Lender's Commitments. The Extension Fee shall be
payable in full upon September 13, 2011.


The fee described above in this letter agreement shall be fully earned upon
becoming due and payable in accordance with the terms hereof, shall be
nonrefundable for any reason whatsoever and shall be in addition to any other
fees, costs and expenses payable pursuant to the Credit Agreement or any other
Loan Document. Bank of America reserves the right to allocate, in whole or in
part, to the Arranger certain fees payable to Bank of America hereunder in such
manner as Bank of America and the Arranger shall agree in their sole discretion.


Your obligation to pay the foregoing fee will not be subject to counterclaim or
setoff for, or be otherwise affected by, any claim or dispute you may have.


[SIGNATURE PAGES FOLLOW]














































--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding, please sign and
return this letter agreement to us.


Very truly yours,


BANK OF AMERICA, N.A.


By: /s/ Christina Felsing
Name: Christina Felsing
Title: Vice President




Accepted and agreed to
as of the date first above written:


TRIQUINT SEMICONDUCTOR, INC., a Delaware corporation


By: /s/ Steve Buhaly
Name: Steve Buhaly
Title: Chief Financial Officer




